Exhibit “B”
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

In re:                                             §
                                                         CHAPTER 11 CASE
                                                   §
                                                         CASE NO. 19-50292-CAG
CLEARWATER TRANSPORTATION, LTD.,                   §
                                                   §
                     Debtor.                       §


                ORDER APPROVING COMPROMISE AND/OR SETTLEMENT
                         WITH THE HERTZ CORPORATION

         This matter came before the Court on the Motion to Approve Proposed Compromise

And/Or Settlement pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure

(“Motion”) filed by the Debtor, by and through Debtor’s counsel of record, seeking the Court’s

approval of the Debtor’s settlement agreement with The Hertz Corporation attached hereto as

Exhibit A (“Settlement Agreement”). The Court, having reviewed the Motion, and after due

consideration of the Motion and any opposition thereto, if any, and for good cause shown, has

decided the Motion is meritorious and the settlement approved herein benefits the Debtor’s

bankruptcy estate and its creditors. ACCORDINGLY, it is hereby:


55757990v.1
4853-1687-6686.2
117928\000001
03/22/2019 2:24 PM
         ORDERED, ADJUDGED AND DECREED that the Motion be, and the same hereby

is, GRANTED; and it is further

         ORDERED that the Settlement Agreement attached to the Motion is APPROVED; and

is further

         ORDERED that the parties are authorized to take all actions necessary to

implement and effectuate the settlement approved herein, and it is further

         ORDERED that this Order is effective immediately upon entry, and it is further

         ORDERED that this Order shall remain in effect during and after the pendency of the

instant bankruptcy case, and shall survive the case’s, if any, conversion to another chapter of the

Bankruptcy Code.

                                               ###


Prepared and submitted by:
Patrick L. Huffstickler
State Bar No. 10199250
phuffstickler@dykema.com
DYKEMA GOSSETT PLLC
112 East Pecan Street, Suite 1800
San Antonio, Texas 78205
(210) 554-5500
(210) 226-8395 (Fax)

COUNSEL FOR DEBTOR AND DEBTOR-IN-POSSESSION




55757990v.1
4853-1687-6686.2
117928\000001
03/22/2019 2:24 PM
